internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury release number release date uil code oct ber oo taxpayer_identification_number form tax_year s ended october 20xx december 20xx and december 20xx person to contactad number contact numbers telephone fax manager’s name id number manager’s contact number response due_date october 20xx why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code dear certified mail - return receipt requested if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal letter rev catalog number 34809f standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeat will be available to you internal_revenue_service office_of_the_taxpayer_advocate contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may cail toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to cail if we need to contact you letter rev cataiog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely ainesttl ta barbara l harris acting director eo examinations letter rev catalog number 34809f schedule number or exhibit rov b86 explanations of items tax identification_number name of taxpayer org year period ended 20xx 20xx 20xx issues whether org is operated exclusively for exempt purposes described within internal_revenue_code c whether org is engaged primarily in activities that accomplish an exempt_purpose whether org is operated for the purpose of serving a private benefit rather than public interests whether any part of the net_earnings of org inured to the benefit of any private_shareholder_or_individual facts on november 20xx org hereinafter org filed articles of incorporation with the state secretary of state the articles provided its purpose was to provide a mechanism for women after having and mastectomies a funding source for augmentations further to provide financial assistance for breast cancer patients screenings individual and family counseling in a determination_letter dated may 20xx org was recognized by the internal_revenue_service hereinafter service as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code org was founded by founder a provided by different organization at that time the organization is currently run by the founder’s family founder ceo wife cfo cfo husband and secretary secretary daughter org accomplishes its exempt_purpose by providing several program services to help preventative survivor because she was dissatisfied with services survivors during and after treatment the organization provides and also assist preventative programs by referring clients and or providing financial assistance for mammograms ultrasounds mris and biopsies services provided to support co-pay gas and other assistance for those with financial hardships survivors include food utilities prescription family a majority of org’s revenue is generated through the use of professional fundraisers soliciting contributions on their behalf during the examination periods the organization contracted with now known as to run a contribution campaign on their behalf and raise were deposited into bank account at the service obtained the bank statements for the examination periods and funds for the organization contributions raised by noted that the contributions deposited into the commercial checking account issued to determine who the commercial checking account belongs to org responded that the account belongs to co-1 and individual-1 has signature_authority over the account the accountant of org further explained that the commercial account for co-1 is their general checking account and it is used for multiple organizations that they service in 20xx org retained co-1 to receive open and process mail on their behalf the contract states in part co-1 will prepare bank_deposits and provide financial reports all proceeds shall be deposited in a bank account under the sole and exclusive control of organization org ’ see exhibit inresponse to form_4564 information_document_request were transferred on almost a daily basis to a form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service year period ended 20xx 20xx 20xx schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer org vehicles during the periods under examination org made auto loan payments on several vehicles used solely by founder cfo and secretary founder entered into sales agreements and financed the following vehicles a20 chevy silverado and later traded for a 20xx chevy suburban for herself a 20xx chevy silverado for cfo and a 20xx chevy cruze for secretary org paid the following for monthly auto loans and insurance 20xx 2oxx officer founder so cfo so secretary dollar_figureo dollar_figure so so org did not maintain any documentation to show the business use of the vehicles in 20xx or 20xx no mileage logs were provided with specific dates miles driven and locations of travel no receipts and no business_purpose for_the_use_of the vehicles was provided org allocated personal_use of the vehicles and reported on forms 1099-misc as follows officer founder so 20xx 20xx dollar_figure cfo so secretary dollar_figureo so so credit card and loans founder and cfo used org's corporate 20xx totaling dollar_figure for founder and dollar_figure for cfo org prepared monthly monthly credit card usage the expense reports included columns to report amounts due from officer and unidentified items the amounts were not repaid by founder or cfo and were not reported as compensation cards for personal purchases in 20xx and expense reports to categorize org also loaned co-2 a for-profit company run by cfo dollar_figure from its operating checking account there was no contemporaneous documentation of the loan no security or repayment provisions any interest accrued and repayment to org the amounts were not reported as compensation to cfo law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer org year period ended 20xx 20xx 20xx sec_1_501_a_-1 of the regulations provides that the terms private shareholder or individual’ in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university benefiting private interests fact patterns suggesting inurement also frequently suggest excess_benefit transactions between an exempt_organization and a disqualified_person under sec_4958 the recent regulations issued under sec_501 at sec_1_501_c_3_-1 instruct the service to consider a variety of factors to determine whether revocation is appropriate when sec_4958 excise_taxes also apply internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir constitute inurement 276_f2d_476 cir reasonable_compensation does not sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests excess_benefit transactions and catalog number 20810w form 886-a more persons page a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes c whether the organization has been involved in multiple excess_benefit transactions with one or d whether the organization has implemented safeguards that are reasonably calculated to prevent e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer org year period ended 20xx 20xx 20xx the commissioner has discretion to weight the factors depending on the particular situation but the latter two factors are weighted heavier only when the organization has taken preemptive steps to correct the excess_benefit_transaction before they were brought to the commissioner's attention sec_1_501_c_3_-1 sec_1_501_c_3_-1 example supposes that an organization's founder diverts significant portions of the organization’s to pay personal expenses which reduces the funds available to conduct exempt activity over the course of multiple years the board_of trustees never authorized the organization to pay the founder's personal expenses and takes no action to seek repayment or terminate the founder's involvement with the organization the founder claims that the payments represent loans but no contemporaneous documentation exists and no payments of principal or interest were ever made to the organization based on the factors above the regulations contemplate that not only does the diversion of funds constitute an excess_benefit_transaction under sec_4958 but the prohibition against inurement has been violated and the organization no longer qualified as an organization described in sec_501 excessive_compensation for services is a form of inurement for example in 203_f2d_872 cir the fifth circuit held that the organization’s payment of a full-time salary for part-time work was inurement the use by insiders of the organization’s property for which the organization does not receive adequate_consideration is a form of inurement see eg the 412_f2d_1197 ct_cl holding that the insiders’ use of organization-owned automobiles and housing constituted inurement 222_fsupp_151 e d wash holding that the organization’s provision of goods services and refreshments to its members constituted inurement loans that are financially advantageous to insiders from the organization’s funds particularly unexplained undocumented loans are a form of inurement for example in the founding church of scientology f 2d pincite the claims_court listed unexplained loans to and from insiders among the examples of inurement in 823_f2d_1310 cir the ninth circuit held that debt repayments’ in the form of percent of the organization’s income made to the organization’s founder allegedly to compensate the founder for the organization’s past use of his personal income and capital constituted inurement in 283_fsupp2d_58 d d c the court held that forgiveness of interest was a form of inurement catalog number 20810w form 886-a page payment to one person for services performed by another or for services presumed to be performed without any proof of performance is a form of inurement in church of scientology f 2d pincite the court listed royalties received by the organization’s founder on the sale of publications written by others among the improper benefits received by the founder from the organization in the founding church of scientology f 2d pincite the court held that the payment of salary to the founder's daughter without any proof that she actually performed any services for the organization constituted inurement a number of courts have held that unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control can constitute inurement 365_f2d_792 8th cir 318_f2d_632 7th cir church of scientology f 2d pincite publish no irs gov department of the treasury-internal revenue service year period ended 20xx 20xx 20xx schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer org in greg r vinikoor v commissioner tcmemo_1998_152 the tax_court held that whether a financial transaction constitutes a loan depends on all the facts and circumstances including whether there was a promissory note or other evidence_of_indebtedness interest was charged there was security or collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax purposes in rameses schoo of san antonio texas v commissioner t c memo the tax_court held that a private school failed to qualify for exemption under sec_501 because it operated for the private benefit of its founder the tax_court stated factors highlighted of a prohibited relationship have included control by the founder over the entity's funds assets and disbursements use of entity moneys for personal expenses payments of salary or rent to the founder without any accompanying evidence or analysis of the reasonableness of the amounts and purported loans to the founder showing a ready private source of credit nearly all of these factors are present here government’s position the c tax exempt status of org should be revoked because it is not operated exclusively for tax exempt purposes an organization described in sec_501 must establish that no more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c - c org allowed all the funds raised by checking account during entire period of examination you did not have access or control of the funds once they were transferred to co-1’s bank account this practice goes against your contract with co-1 that clearly stated that you should have sole and exclusive control of the bank account to be transferred co-1’s the family are officers and are private shareholders or individuals because they are persons having a personal and private interest in the activities of the organization’ as defined in sec_1_501_a_-1 the have sole control_over the income disbursements and assets of the organization the family expended org’s funds for non-exempt purposes including paying their personal expenses they used the organization funds to pay monthly auto loans and insurance and there was no documentation of any business use of the vehicles they also used the organization's corporate credit card to purchase clothing furniture and other personal items lastly the organization made a loan to cfo's for-profit business without any terms of repayment there is no internal control to ensure that funds were used for exempt purposes the family had free reign over the following catalog number 20810w form 886-a page e e _5 pay the note of their personal vehicles use org’s credit cards for personal expenses publish no irs gov department of the treasury-internal revenue service name of taxpayer org year period ended 20xx 20xx 20xx schedule number or exhibit form 886-a rev date explanations of items tax identification_number e transfer funds to themselves with no documentation required there is no record of the other board members having any involvement with the finances of the organization analysis under the factors laid out in sec_1_501_c_3_-1 support the conclusion that revocation of org’s exempt status is appropriate in this case this situation is very similar to example of the regulation the funds available for org’s activities before and after the transactions appear to have been affected the diverted thousands of dollars in payments of personal expenses yet only had minima documented charitable activities the size and scope of the transactions are substantial in relation to org exempt_activities the excess_benefit transactions between the family and org multiple and repeated during the years at issue no loan documentation exists nor are the family's known to have made any payments of principal or interest on the amounts loaned there were no internal controls in place the board did not question the family’s management of org’s funds and no safeguards were put in place to prevent the occurrence of excess_benefit transactions no correction is known to have been sought by or made to org in summary the family operated org more like a personal business than an exempt_organization the family had control_over org’s funds assets and disbursements and made use of the funds for personal_use the family essentially appear to have had access to a zero interest line of credit with no promissory notes terms of repayment interest charged or balance approved by an informed board_of directors for purported loans between org and the family the income and assets of org inured to the benefit of the family founders and officers of org thus org was not operating exclusively for exempt purposes as required by sec_501 rameses school of san antonio texas v commissioner t c memo the taxpayer signed form_6018 consent to proposed action - sec_7428 agreeing to the proposed revocation of org’s exemption effective november 20xx they do not wish to contest the revocation taxpayer’s position catalog number 20810w form 886-a conclusion publish no irs gov page _6 org is not exclusively for c exempt purposes you fail the operational_test because you allowed an outsider for-profit entity to have complete control_over a majority of your funds you did not exercise adequate discretion and control_over the funds as required by your contract and by c in addition more than an insubstantial portion of org’s operations is for the purpose of serving the private interests of founder cfo and secretary - it is recommended that org’s tax-exempt status be revoked effective november 20xx department of the treasury-internal revenue service
